Citation Nr: 1757343	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to June 1975 in the U.S. Air Force, including in the Republic of Vietnam.  He also had additional unverified U.S. Air National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  The Veteran disagreed with this decision in September 2015.  He perfected a timely appeal in January 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran's service personnel records show that his military occupational specialty (MOS) was aircraft maintenance technician, aircraft maintenance specialist, aircraft mechanic and aircraft maintenance mechanic and his in-service duties involved work on the flight line at multiple U.S. Air Force bases; thus, his in-service exposure to significant acoustic trauma is conceded.

2.  The record evidence shows that the Veteran currently experiences bilateral hearing loss which is attributable to his conceded in-service exposure to significant acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that his in-service exposure to significant acoustic trauma caused or aggravated (permanently worsened) his current bilateral hearing loss.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral hearing loss.  As noted, the Veteran contends that his current bilateral hearing loss is related to in-service exposure to significant acoustic trauma.  The record evidence supports his assertions regarding an etiological link between his current bilateral hearing loss and active service.  The Board notes initially that the Veteran's available service personnel records document his more than 20 years' active service in the U.S. Air Force performing aircraft maintenance.  These records also document that he worked on the flight line at U.S. Air Force bases around the globe and served as an assistant crew chief and crew chief for multiple U.S. Air Force squadrons.  Thus, the Board finds it reasonable to concede that the Veteran had in-service exposure to significant acoustic trauma.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The competent medical evidence also supports granting the Veteran's claim of service connection for bilateral hearing loss.  The Board notes initially that the Veteran's service treatment records show that his hearing was tested frequently during his more than 20 years of active service.  These records show that his bilateral hearing frequently was within normal limits on whispered voice hearing tests conducted during service.  The Veteran himself checked a box marked "DON'T KNOW" when asked to state whether he had a medical history of hearing loss at his retirement physical examination in September 1974, prior to his final separation from service in June 1975.  This report suggests that the Veteran did not know whether he experienced in-service bilateral hearing loss at his separation from service.  The Veteran's service treatment records also do not show that he experienced hearing loss for VA disability compensation purposes while on active service as demonstrated by his in-service audiometric testing results.  See 38 C.F.R. § 3.385 (2017).  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

On VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in May 2015, the Veteran complained of being unable to hear "conversation delivered at a distance or in the midst of background noise."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
45
55
LEFT
25
20
30
45
55

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The rationale for this opinion was that the Veteran's bilateral hearing was found to be normal during active service and at his separation from service.  The diagnosis was bilateral sensorineural hearing loss.

In an August 2015 letter which was received by VA in September 2015, J. L., BC-HIS, ACA, stated that the Veteran had reported a history of bilateral hearing loss due to significant in-service acoustic trauma.  This clinician noted that the Veteran had reported spending 15 years of active service "as a jet aircraft mechanic working in close proximity to running jet engines on a regular basis."  The Veteran also reported being exposed to loud noises during active service as a result of mortar blasts while he was in Vietnam.  This clinician stated that audiometric testing found the presence of bilateral sensorineural hearing loss.  This clinician opined that it was at least as likely as not that the Veteran's "military related intense noise exposure is a contributing factor in" his bilateral hearing loss.  The rationale for this opinion was based on the Veteran's reported history and audiometric test findings.

The Veteran contends that he incurred bilateral hearing loss due to significant in-service acoustic trauma while working as an aircraft mechanic for more than 20 years in the U.S. Air Force.  The competent evidence (in this case, a private medical opinion dated in August 2015) supports his assertions concerning an etiological link between his current bilateral hearing loss and active service.  The Veteran's exposure to significant in-service acoustic trauma has been conceded by the Board because it is consistent with the facts and circumstances of his more than 20 years' active service as a U.S. Air Force aircraft mechanic, assistant crew chief, and crew chief working on the flight line for multiple squadrons.  The Board notes that, because the May 2015 VA examiner's opinion violates the Court's holdings in Buchanan and Barr, it is entitled to no probative value on the issue of whether the Veteran's current bilateral hearing loss is related to active service.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  The Board observes in this regard that the May 2015 VA examiner discounted the Veteran's exposure to significant in-service acoustic trauma in evaluating the contended etiological link between his bilateral hearing loss and active service.  Nevertheless, this examiner found the Veteran's exposure to significant in-service acoustic trauma persuasive support for his positive nexus opinion linking the Veteran's current tinnitus to active service.  The May 2015 VA examiner did not explain this apparent discrepancy in his examination report.  In contrast, the August 2015 private clinician found an etiological link between the Veteran's current bilateral hearing loss and active service based on his conceded in-service exposure to significant acoustic trauma and audiometric test findings.  The Board recognizes here that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The August 2015 private clinician also provided "clinical data or other rationale to support" her positive nexus opinion.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999).  In other words, the Board finds that the August 2015 private clinician's opinion concerning the contended etiological link between the Veteran's bilateral hearing loss and active service was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See also 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


